DENY and Opinion Filed September 29, 2020




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00706-CV

                         IN RE L.C. AKA S.R.M., Relators

            Original Proceeding from the 330th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DF-20-07925Y

                         MEMORANDUM OPINION
                     Before Justices Myers, Molberg, and Evans
                              Opinion by Justice Evans
       Before the Court is relators’ July 29, 2020 petition for writ of mandamus. In

their petition, relators challenge the trial court’s order granting real party in interest’s

petition for bill of review, which set aside the final order of adoption and reopened

the case.

       After reviewing relators’ petition, real party’s response, and the mandamus

record, we conclude that the petition does not comply with the Texas Rules of

Appellate Procedure in multiple respects. To start, the petition is not signed. See

TEX. R. APP. P. 9.1 (requiring all filings to be signed); In re Hargesheimer, No. 07-

03-0553-CV, 2004 WL 42261, at *1 (Tex. App.—Amarillo Jan. 8, 2004, orig.
proceeding) (denying mandamus petition because it was unsigned, among other

reasons). Relators have also failed to file either a reporter’s record from the bill of

review hearing or a statement that no testimony was taken. See TEX. R. APP. P.

52.7(a)(2); In re Daniels, No. 05-20-00501-CV, 2020 WL 2715406, at *1 (Tex.

App.—Dallas May 26, 2020, orig. proceeding) (denying mandamus petition for

relator’s failure to file a reporter’s record or statement that no testimony was taken,

among other reasons). Further, relators have not supplied a proper copy of the July

8, 2020 order granting the bill of review. See TEX. R. APP. P. 52.3(k), 52.7(a)

      Accordingly, we deny the petition for writ of mandamus without prejudice to

refiling a petition that satisfies the requirements of the Texas Rules of Appellate

Procedure. We also lift our stay order issued on August 5, 2020.




                                            /David Evans/
                                            DAVID EVANS
                                            JUSTICE
200706F.P05




                                         –2–